TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00703-CV



                                      Mabel Sustaita, Appellant

                                                    v.

San Angelo Independent School District and Carol Ann Bonds, Superintendent, Appellees



   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-11-0141-C, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Mabel Sustaita filed her notice of appeal on October 22, 2012. On

January 24, 2013, the clerk of this Court sent a letter to appellant, notifying her that the clerk’s record

was overdue and requesting that she make payment arrangements for the reporter’s record and

submit a status report regarding this appeal. The overdue-record notice also informed appellant that

if she failed to make payment arrangements or respond to the Court’s notice by February 4, 2013,

her appeal was subject to dismissal for want of prosecution.

                To date, appellant has not responded to this Court’s notice. Accordingly, we dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                          __________________________________________

                                          Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: February 28, 2013




                                              2